Citation Nr: 1008940	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  04-31 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression, panic disorder and 
generalized anxiety disorder. 

(The issue of entitlement to an increased rating for 
bilateral plantar fasciitis with pes planus deformity will be 
the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1999 to June 
2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claim for service connection for major 
depression, panic disorder, and generalized anxiety disorder.

In September 2005, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.

The issue of entitlement to service connection for an 
acquired psychiatric disorder was previously before the Board 
in January 2006 and April 2009 and the Board remanded the 
claim for additional development.  The case has been returned 
to the Board for further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, this case must be remanded again for further 
development.  The Board regrets that a remand of this matter 
will further delay a final decision in the claim on appeal, 
but finds that such action is necessary to ensure that the 
Veteran is afforded full due process of law.

As was noted in the Introduction, in April 2009, the Board 
remanded the claim for entitlement to service connection for 
an acquired psychiatric disorder for further development.  
The Board directed the RO/AMC to readjudicate the claim after 
the required development had been completed.  The Board said 
that if the benefit sought on appeal remains denied, the 
Veteran and his representative should be issued a 
supplemental statement of the case, and given an opportunity 
to respond before the case is returned to the Board.  

Subsequent to the Board's remand, the required development 
was completed, in that a letter was sent to the Veteran and 
he was provided with a VA mental disorders examination in 
September 2009.  Additional VA treatment records were also 
obtained.  However, the RO/AMC has not readjudicated the 
claim or issued a supplemental statement of the case.  See 38 
C.F.R. § 19.31 (2009).  The Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Appeals for Veterans 
Claims ("Court").  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review the record, 
to include the evidence received since 
the Board's April 2009 remand with regard 
to the issue of entitlement to service 
connection for an acquired psychiatric 
disorder.  If additional development is 
deemed necessary, such should be 
accomplished.  Thereafter, the claim for 
service connection for an acquired 
psychiatric disorder should be 
readjudicated.  .

2.  If the claim remains denied, the 
Veteran and representative, if any, 
should be furnished a supplemental 
statement of the case and be given the 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


